Citation Nr: 1110735	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a right ankle disability secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an April 2009 decision, the Board adjudicated additional issues and granted service connection for the right hip and right knee secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma.  The issue on appeal was remanded for additional development.  

The Board also received additional evidence from the Veteran in December 2010 consisting of a statement from the Veteran and a medical release form.  In February 2011, the Veteran's representative submitted a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.  

The issue of entitlement to service connection for a right ankle disability secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. By an unappealed July 1997 rating decision, the RO denied the Veteran's claim for a right ankle disability because the service treatment record did not show an injury to or aggravation of the right ankle in service.  

3. Evidence received subsequent to the July 1997 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The July 1997 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for a right ankle disability, including as secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for a right ankle disability secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma.  This claim is based upon the same factual basis as his previous claim, which was last denied in the July 1997 rating decision that became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

In the current claim, the Veteran asserts that his right ankle disability is secondary to his service connected right foot disability.  In the July 1997 rating decision, the RO only adjudicated direct service connection.  The Board finds that this claim is not a new claim, but a claim to reopen the previously denied claim for service connection for a right ankle disability.  Direct and secondary service connection are two theories by which to reach the same end, namely service connection.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).   As such, the July 1997 rating decision is final as to the entire claim, not just the theories that were explicitly adjudicated.  Bingham, 421 F.3d at 1349.

The Board notes that since 1997 there has not been an intervening change in law or regulation that has created a new basis of entitlement to service connection, therefore the Veteran's current claim is a claim to reopen the original claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed.Cir.1994).  As the Veteran's claim is not a new claim, but a claim to reopen the previously denied claim, new and material evidence is required.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the Veteran's claim for a right ankle disability was denied on a direct basis by the RO in July 1997 because the service treatment records did not show an injury or disability.  Although the RO did not reopen the Veteran's claim to entitlement to service connection, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the July 1997 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 1997, the RO reviewed the service treatment records and post-service VA treatment records.  The service treatment records revealed that there was an injury to the right foot in July 1969 that resulted in fractures of the heads of the right second through fifth metatarsals and an avulsion fracture at that base of the fifth metatarsal.  The service treatment records did not show an injury to the right ankle.  The VA treatment records after service also revealed treatment for foot pain resulting from the fracture, but did not show a right ankle disability.   

Since the July 1997 RO decision, additional VA treatment records were submitted and a VA examination was conducted in November 2004.  Private medical records were also submitted.  The November 2004 VA examiner revealed a normal right ankle.  The relevant VA treatment records show that the Veteran underwent a nerve root compression in his right foot in January 2008 and continuous treatment for right foot pain.  An MRI in April 2008 revealed a small effusion in the ankle joint.  Private medical records also revealed complaints of right foot and ankle pain as well as constant edema in the ankle.  The private podiatrist noted that there was 1+ to 3+ edema and the pain level increased with increased edema.  The podiatrist noted Achilles tendonitis and prescribed right ankle support.  

The Board finds that the VA and private medical records are new evidence as they have not previously been submitted to agency decision makers.  The podiatrist records and the VA MRI are also material as they provide a diagnosis of a right ankle disability.  This evidence is not cumulative or redundant of the evidence of record at the time in July 1997.  Further, the evidence of a current right ankle disability, together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for a right ankle disability secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).  This matter is further addressed in the remand section of this decision.  


ORDER

Having presented new and material evidence, the Veteran's claim of service connection for a right ankle disability secondary to service connected residuals, fracture right second through fifth metatarsals with neuroma is reopened.


REMAND

The duty to assist provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the Veteran is service connected for his right foot as well as his right hip and right knee as secondary to his right foot.  The private podiatrist's records show that the Veteran was receiving treatment for his right foot and ankle.  In this case, the Board finds that there is sufficient evidence to show that the right ankle disability may be associated with the right foot disability.  The Veteran was treated for both disabilities simultaneously and the Board is unable to determine the relationship between the foot and ankle disabilities without additional information.  Therefore, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed right ankle disability, including if there is a secondary relationship with the service connected residuals, fracture right second through fifth metatarsals with neuroma

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current right ankle disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service or to a service connected disability, including the right foot, right knee and/or right hip disabilities.  Any opinion expressed should be accompanied by supporting rationale.

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


